DETAILED ACTION

Claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Statutory Category: Claims 1, 17 and 20 recites identifying a validation trigger for a pull request indicating a code update for a first branch of a first code repository; determining at least a second code repository correlated with the first code repository based at least in part on the pull request, wherein the second code repository comprises a second branch; generating a test build comprising the first branch of the first code repository updated according to the code update and the second branch of the second code repository based at least in part on the validation trigger; and performing a validation test on the test build for the first code repository and the second code repository.
Step 2A – Prong 1: Claim 1 recites, identifying a validation trigger for a pull request indicating a code update for a first branch of a first code repository; determining at least a second code repository correlated with the first code repository based at least in part on the pull request, wherein the second code repository comprises a second branch. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers an abstract idea such as performance of the limitation in the mind. That is, other than generating a test build comprising the first branch of the first code 
Step 2A-Prong 2: Independent claim 1 recites generating a test build comprising the first branch of the first code repository updated according to the code update and the second branch of the second code repository based at least in part on the validation trigger; and performing a validation test on the test build for the first code repository and the second code repository all of these concepts relate to collecting and comparing known information. The concept described in claim 1 are not meaningfully different than those concepts found by the courts to be abstract ideas. Generating a test build comprising the first branch of the first code repository updated according to the code update and the second branch of the second code repository based at least in part on the validation trigger; and performing a validation test on the test build for the first code 
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.
Step 2A – Prong 1: Claim 17 recites, identifying a validation trigger for a pull request indicating a code update for a first branch of a first code repository; determining at least a second code repository correlated with the first code repository based at least in part 
Step 2A-Prong 2: Independent claim 17 recites generating a test build comprising the first branch of the first code repository updated according to the code update and the second branch of the second code repository based at least in part on the validation trigger; and performing a validation test on the test build for the first code repository and the second code repository all of these concepts relate to collecting and comparing known information. The concept described in claim 1 are not meaningfully different than 
	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot 
Step 2A – Prong 1: Claim 20 recites, identifying a validation trigger for a pull request indicating a code update for a first branch of a first code repository; determining at least a second code repository correlated with the first code repository based at least in part on the pull request, wherein the second code repository comprises a second branch. These limitations as drafted, is a process that, under their broadest reasonable interpretation, covers an abstract idea such as performance of the limitation in the mind. That is, other than generating a test build comprising the first branch of the first code repository updated according to the code update and the second branch of the second code repository based at least in part on the validation trigger; and performing a validation test on the test build for the first code repository and the second code repository nothing in the claim elements precludes the steps from practically being performed mentally. For example, the identifying and determining steps are steps that can be done by a developer as they are validating a particular software amongst different versions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the category of abstract idea (i.e., mental process). Accordingly, the claim recites an abstract idea under step 2A prong 1.

	Step 2B: As discussed with respect to step 2A prong 2, the additional elements in the claim amounts to no more than mere instructions to apply the exception. The same analysis applies here in step 2B, i.e., mere instructions to apply an exception cannot integrate a judicial exception into a practical application at step 2A or provide an inventive concept in step 2B. The claim in ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Avisror et al. (US-PGPUB-NO: 2019/0294531 A1) hereinafter Avisror, in further view of Chichkov (US-PGPUB-NO: 2018/0357062 A1).

As per claim 1, Avisror teaches a method for software validation, comprising: determining at least a second code repository correlated with the first code repository based at least in part on the pull request, wherein the second code repository comprises a second branch (“Likewise, for a respective software artifact detected as being modified at block 910, an automated historical analysis of stored historical data for one or more previous versions of the modified software artifact (or a reference software artifact, such as a software artifact corresponding to a same class and/or method) may be performed at block 930 (e.g., by analysis engine 296),” see Avisror paragraph [0071] wherein the historical data is interpreted as the second code repository for one or more previous versions which is interpreted as a second branch and is correlated to the current version of the modified software artifact); generating a test build comprising the first branch of the first code repository updated according to the code update and the second branch of the second code repository (“The build management system may be configured to organize pieces of software, and their underlying software artifacts 104, 104′, 104″, into build combinations 102, 102′, 102″. The build combinations 102, 102′, 102″ may represent respective collections or sets of the software artifacts 104, 104′, 104″,” see Avisror paragraph [0030], wherein the build manager organizes (i.e., generates) build combinations (i.e., test build) using the underlying software artifacts which examiner is interpreting as coming for a first code repository and a second code repository) based at least in part on the validation trigger (The provisioned server(s) can communicate with the test automation system 125 in connection with a post-deployment test of the software artifacts 104 of the build combination 102,” see Avisror paragraph [0034], wherein the communication between the test automation system and the provisioned servers is interpreted as the validation trigger which is in connection with the arrangement of the build combinations); and performing a validation test on the test build for the first code repository and the second code repository (“The test automation system 125 may thus validate the operation of the build combination 102,” see Avisror paragraph [0034]).
	Avisror teaches identifying code changes/updates to a branch/version (“Referring now to FIG. 6 and FIG. 9, operations 900 begin at block 910 where build data 677 is accessed to retrieve a build combination (e.g., build combination 102), and one or more software artifacts (e.g., artifacts 104) of the build combination that have been modified relative to one or more other build combinations (e.g., build combinations 102′ or 102″) are detected (e.g., by build tracking engine 276),” see Avisror paragraph [0070] but does not explicitly teach identifying a validation trigger for a pull request indicating a code update for a first branch of a first code repository. However, Chichkov teaches identifying a validation trigger for a pull request indicating a code update for a first branch of a first code repository (“For subscribed repositories a comment alongside the pull request with proposed modification includes an estimated value of the modification and an invoice.,” see Chichkov paragraph [0042], wherein the comment is interpreted as the validation trigger for a pull request).
Avisror and Chichkov are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Avisror’s teaching of providing automated testing of a second build combination based on retrieved from a data store test result data indicating execution of a plurality of test cases with Chichkov’s teaching of mass propagation of source code changes to incorporate a pull request regarding a change in source code from a given repository in order to properly maintain version control between code builds/versions. 

As per claim 2, Avisror modified with Chichkov teaches wherein the pull request comprises a first pull request and the code update comprises a first code update, the method further comprising: determining a second pull request correlated with the first pull request and indicating a second code update for the second branch of the second code repository (“Target repositories are identified based at least in part on whether there are outstanding pull requests sent by the automatic monitoring service,” see Chichkov paragraph [0043], wherein the outstanding pull requests are interpreted as ), wherein the test build comprises the second branch of the second code repository updated according to the second code update (“For example, in a continuous delivery pipeline 605 shown in FIG. 6, the risk factor for the build combination may be used as a priority indicator in one or more subsequent automated evaluation steps (e.g., acceptance testing, capacity testing, etc.), such that additional resources are allocated to testing build combinations with higher risk factors. Also, a priority of the build combination in a subsequent automated evaluation may be based on the risk factor, e.g., compared to a risk factor of the second build combination, or to a reference risk value,” see Avisror paragraph [0075]).

As per claim 4, Avisror modified with Chichkov teaches wherein the second pull request is determined to be correlated with the first pull request based at least in part on a natural language processing analysis of the first pull request, the second pull request, the first code update, the second code update, the first code repository, the second code repository, or a combination thereof (“The analysis engine 296 may be configured to perform an automated complexity analysis of the modified software artifacts 104 of a build combination 102 to generate complexity information 295, for example, indicative of interdependencies between the modified software artifact(s) 104 and the other software artifacts 104 of the build combination 102. The analysis engine 296 may be configured to perform an automated historical analysis on stored historical data for one or more previous versions of the build combination 102 (e.g., from the source data 279 in source repository 280) to generate historical activity information 297, for example, indicative of defects/corrections applied to the underlying object code or performance of the previous version(s),” see Avisror paragraph [0048]).

As per claim 5, Avisror modified with Chichkov teaches further comprising: assigning a same validation result to both the first pull request and the second pull request based at least in part on the validation test (“A test case may include a specification of inputs, execution conditions, procedure, and/or expected results that define a test to be executed to achieve a particular software testing objective, such as to exercise a particular program path or to verify compliance with a specific requirement. A test suite may refer to a collection of test cases, and may further include detailed instructions or goals for each collection of test cases and/or information on the system configuration to be used during testing,” see Avisror paragraph [0054], confidence score is interpreted as validation results which are assigned to both build combinations being pulled or used).

As per claim 14, Arvisror modified with Chichkov teaches wherein at least the second code repository is determined to be correlated with the first code repository based at least in part on at least a portion of code in the second code repository depending on the code update for the first branch of the first code repository (“In some embodiments, the complexity of a modified software artifact may be determined by analyzing internal dependencies of code within its build combination 102. A dependency may occur when a particular software artifact 104 of the build combination 102 uses functionality of, or is accessed by, another software artifact 104 of the build combination 102,” see Arvisror paragraph [0070], wherein the dependencies of the codes between the builds and software artifacts are interpreted as the correlation between the 1st and 2nd code repositories).
 
As per claims 17-19, these are the apparatus claims to method claims 1, 2 and 5, respectively. Therefore they are rejected for the same reason as above. 

As per claim 20, this is the non-transitory computer-readable medium storing claim to method claim 1. Therefore it is rejected for the same reason as above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Avisror (US-PGPUB-NO: 2019/0294531 A1) and Chichkov (US-PGPUB-NO: 2018/0357062 A1), in further view of Clemm et al. (US-PGPUB-NO: 2013/0326480 A1) hereinafter Clemm.

As per claim 3, Avisror modified with Chichkov teaches wherein the second pull request is determined to be correlated with the first pull request based at least in part on the first branch name being the same as the second branch name (“Target repositories are identified based at least in part on whether there are outstanding pull requests sent by the automatic monitoring service,” see Chichkov paragraph [0043], wherein the outstanding pull requests are interpreted as second pull request which are outstanding an correlates to pull request which have been fulfilled and accepted, hence a correlation between a first pull and a second pull request). Avisror modified with Chichkov do not teach wherein: the first code update comprises a first head branch of the first code repository with a first branch name; and the second code update comprises a second head branch of the second code repository with a second branch name. However, Clemm teaches wherein: the first code update comprises a first head branch of the first code repository with a first branch name (“An identifier can be created for the newly selected version of the artifact. The identifier can comprise a branch name, an optional predecessor identifier that identifies the root of the sub-branch to which this version belongs, and a sequence number for the newly selected version of the artifact,” see Clemm paragraph [0021]); and the second code update comprises a second head branch of the second code repository with a second branch name (“Each successive version can be based on the version that immediately precedes it in the branch 110. For example, the version 116 can be generated (or created) from the version 114, and include one or more modifications to the version 114. For each version of the artifact, the modifications can be identified in one or more change sets accepted into a configuration. In this regard, each newly selected version that is selected by a configuration can be based on change set(s) accepted into that configuration,” see Clemm paragraph [0027]).
Avisror, Chichkov and Clemm are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Avisror’s teaching of providing automated testing of a second build combination based on retrieved from a data store test result data indicating execution of a plurality of test cases and Chichkov’s teaching of mass propagation of source code changes with Clemm’s teaching of version labeling in a version control system to incorporate identifiers for versions of an artifact in order to keep track of changes amongst different versions and branches. 

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Avisror (US-PGPUB-NO: 2019/0294531 A1) and Chichkov (US-PGPUB-NO: 2018/0357062 A1), in further view of Mallisetty et al. (US-PGPUB-NO: 2017/0277534 A1) hereinafter Mallisetty.

As per claim 6, Avisror modified with Chichkov teaches further comprising: determining a failure result, an unstable result, or both for the validation test based at least in part on the test build (“The test results may be analyzed to calculate a quality score for the deployed build combination (e.g. by system 155). For example, as shown in FIG. 4C, an information graphic 400 illustrating failed executions resulting from a test operation including the selected subsets of test cases associated with a build combination may be generated and displayed, for example on a management device (e.g., client devices 135, 145),” see Avisror paragraph [0068]).
Avisror modified with Chichkov do not teach refraining from merging the code update with the first branch of the first code repository based at least in part on the failure result, the unstable result, or both. However, Mallisetty teaches refraining from merging the code update with the first branch of the first code repository based at least in part on the failure result, the unstable result, or both (“If one or more regression errors were present, it may be undesirable to check in the new application source code into other code branches, as that could cause the regression error to be propagated among the code branches,” see Mallisetty paragraph [0054]).
Avisror, Chichkov and Mallisetty are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Avisror’s teaching of providing automated testing of a second build combination 

As per claim 7, Avisror modified with Chichkov and Mallisetty teaches further comprising: sending, for display in a user interface, a full report indicating the failure result, the unstable result, or both for the first code repository and the second code repository (“Thus, in one or more embodiments the method 100 includes, if an attempted automatic check in of the new source code into a particular one of the plurality of code branches fails, transmitting a notification that manual (i.e., non-automatic) resolution is required to incorporate the new source code into the particular code branch,” see Mallisetty paragraph [0080]) and (“Upon test failure, the test automation system 125 can identify the faulty software artifacts from the test platforms, notify the responsible developer(s), and provide detailed test and result logs,” see Avisror paragraph [0034]).

As per claim 8, Avisror modified with Chichkov and Mallisetty teaches wherein the full report indicates a specific failed test, a specific line of code that failed to compile, or a combination thereof (“Upon test failure, the test automation system 125 can identify the faulty software artifacts from the test platforms, notify the responsible developer(s), and provide detailed test and result logs,” see Avisror paragraph [0034]).

As per claim 9, Avisror modified with Chichkov and Mallisetty teaches further comprising: determining a success result for the validation test based at least in part on the test build (“Moreover, if all tests pass, the test automation system 125 or a continuous integration framework controlling the tests can automatically promote the build combination 102 to a next stage or environment, such as a subsequent phase of a test cycle or release cycle,” see Avisror paragraph [0034]) and (“In one or more embodiments, performance of items 226-234 is contingent on the tests performed in item 218 being successful,” see Mallisetty paragraph [0054]); and merging the code update with the first branch of the first code repository based at least in part on the success result (“The patch integrator 20 also determines a subset of the impacted code branches that the new source code should be merged into (226),” see Mallisetty paragraph [0050]) and (“In one or more embodiments, performance of items 226-234 is contingent on the tests performed in item 218 being successful,” see Mallisetty paragraph [0054]).

As per claim 10, Avisror modified with Chichkov and Mallisetty teaches further comprising: blocking a merge of the code update with the first branch of the first code repository until a success result is determined for the validation test (“In one or more embodiments, performance of items 226-234 is contingent on the tests performed in item 218 being successful,” see Mallisetty paragraph [0054]).

Claims 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avisror (US-PGPUB-NO: 2019/0294531 A1) and Chichkov (US-PGPUB-NO: 2018/0357062 A1), in further view of McClory et al. (US-PGPUB-NO: 2018/0321918 A1) hereinafter McClory.

As per claim 11, Avisror modified with Chichkov does not teach further comprising: retrieving, via an application programming interface, the first branch of the first code repository, the second branch of the second code repository, and the code update based at least in part on the determining, wherein generating the test build is based at least in part on the retrieving. However, McClory teaches further comprising: retrieving, via an application programming interface, the first branch of the first code repository, the second branch of the second code repository, and the code update based at least in part on the determining, wherein generating the test build is based at least in part on the retrieving (“In an embodiment, container applications 136 and/or native applications 138 may interact with one or more existing services separate from the application during execution. Each service may publish an endpoint accessible by the application, for example in the form of an API,” see McClory paragraph [0042], wherein the API is used interact between each services which the services are interpreted as the first, second and code updates) & (“At stage 610, code stubs may be generated within the generated source code files based on the received API configuration information. In an embodiment, each code stub enables access to the existing service by incorporating the methods defined at stage 608. For example, an application developer may place business logic of the application requiring use of the existing service within the generated code stubs, and each generated code stub may already include the necessary logic to call the existing service,” see McClory paragraph [0155]).
Avisror, Chichkov and McClory are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify Avisror’s teaching of providing automated testing of a second build combination based on retrieved from a data store test result data indicating execution of a plurality of test cases and Chichkov’s teaching of mass propagation of source code changes with McClory’s teaching of creating and deploying applications to incorporate using an API to gather all the information required for integration, testing, orchestration and deployment of applications. 

As per claim 12, Avisror modified with Chichkov and McClory teaches wherein: the pull request is created by a first user associated with the first code repository and the second code repository (“In an embodiment, the application orchestration client application 214 may be configured to authenticate the application developer based on user authentication information (e.g., login name and password, access token, etc.) provided by the application developer,” see McClory paragraph [0044]); and the validation trigger comprises approval of the pull request by a second user different from the first user and associated with the first code repository and the second code repository (“In an embodiment, the account provisioners component 312-6 may be generally configured to create one or more accounts for the one or more users of the AADDOMA 162 and manage user authentication information associated with each user account. In an embodiment, the account provisioners component 312-6 may also be configured to manage common configuration preferences and defaults for the one or more users such as application developers (e.g., developer information) and/or one or more users within a particular organization,” see McClory paragraph [0080]).

As per claim 13, Avisror modified with Chichkov and McClory teaches wherein: the pull request is created by a first user associated with the first code repository and the second code repository (“In an embodiment, the application orchestration client application 214 may be configured to authenticate the application developer based on user authentication information (e.g., login name and password, access token, etc.) provided by the application developer,” see McClory paragraph [0044]); and the validation trigger comprises a validation indication input by the first user (“Once authenticated, the application orchestration client application 214 may employ the AADDOMA 162 to retrieve available developer information representative of common configuration preferences and defaults associated with the application developer identified by their authentication information,” see McClory paragraph [0044]).

As per claim 15, Avisror modified with Chichkov and McClory teaches further comprising: identifying submission of the pull request by a user (“In an embodiment, the generated application source code information may first be retrieved from the application source code data store, for example by pulling the current version of the application source code information from the master or mainline branch,” see McClory paragraph [0134]); and performing an initial format validation test on the pull request based at least in part on the submission (“The build process of the integration workflow may then build or compile the retrieved application source code information according to the build configuration information to generate the software application,” see McClory paragraph [0134]).

As per claim 16, Avisror modified with Chichkov and McClory teaches wherein: the first code repository comprises a first code environment for a user, an organization, or both (“In an embodiment, each of the one or more container engines 134 may be configured to host and manage the execution of one or more container applications 136 within one or more container instances, where each container instance (not shown) may execute a container application in its own isolated runtime environment,” see McClory paragraph [0039]); the second code repository comprises a second code environment for the user, the organization, or both (“In an embodiment, each of the one or more container engines 134 may be configured to host and manage the execution of one or more container applications 136 within one or more container instances, where each container instance (not shown) may execute a container application in its own isolated runtime environment,” see McClory paragraph [0039]); each branch of the first code repository comprises a respective first isolated portion of code in the first code environment for development by the user, the organization, or both; and each branch of the second code repository comprises a respective second isolated portion of code in the second code environment for development by the user, the organization, or both (“A large number of source code repositories that are available online are owned or managed by separate entities and are operating independently of each other, i.e., the repositories are isolated from each other,” see Chichkov paragraph [0014]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Marechal et al. (US-PGPUB-NO: 2020/0348921 A1) teaches a microservice update system receiving a microservice update and triggering a respective microservice pipeline.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 






/LENIN PAULINO/Examiner, Art Unit 2193       

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193